Case 2:19-cv-11280-SFC-EAS ECF No. 24, PageID.549 Filed 12/08/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Pamela Leigh Muma,

       Plaintiff,

v.                                           Case No. 19-11280

Commissioner of Social Security,             Sean F. Cox
                                             United States District Court Judge
      Defendant.
________________________________/

                                ORDER DENYING
                    DEFENDANT’S MOTION FOR RECONSIDERATION

       Plaintiff Pamela Leigh Muma (“Plaintiff” or “Muma”) applied for, and was denied,

Disability Insurance Benefits. Plaintiff then went before an administrative law judge (“ALJ”),

who also issued an unfavorable determination. After the Appeals Counsel granted her request for

review, its unfavorable decision, denying the application on an alternative basis, became the final

decision of the Commissioner of the Social Security Administration.

       Plaintiff then filed this action, seeking judicial review of the Commissioner’s final

decision, arguing that the denial is not supported by substantial evidence where: 1) Plaintiff was

found capable of performing light work, despite also finding that she could only stand or walk

for four hours in an eight hour workday; and 2) the residual functional capacity does not

adequately account for Plaintiff’s severe mental impairments.

       In an Opinion & Order issued on September 28, 2020, this Court concluded that the

residual functional capacity assessment of Plaintiff contained inherent contradictions and

incongruities, such that remand for further proceedings is warranted. As such, this Court


                                                 1
Case 2:19-cv-11280-SFC-EAS ECF No. 24, PageID.550 Filed 12/08/20 Page 2 of 3




“ORDERED that: 1) Plaintiff’s summary judgment motion is GRANTED to the extent that

remand is required; 2) the Commissioner’s summary judgment motion is DENIED and the

finding of the Commissioner is REVERSED; and 3) this matter is REMANDED for further

proceedings consistent with this Opinion.” (Opinion & Order at 16). This Court issued a

Judgment on that same day, September 28, 2020.

       On October 23, 2020, the Commissioner filed a “Motion For Reconsideration Of The

Court’s Order And Judgment.” (ECF No. 23).

       The Local Rules of this district allow for motions for reconsideration, which are

governed by Local Rule 7.1 of the Local Rules of the Eastern District of Michigan, which

provides:

       (3) Grounds. Generally, and without restricting the court’s discretion, the court
       will not grant motions for rehearing or reconsideration that merely present the
       same issues ruled upon by the court, either expressly or by reasonable
       implication. The movant must not only demonstrate a palpable defect by which
       the court and the parties and other persons entitled to be heard on the motion have
       been misled but also show that correcting the defect will result in a different
       disposition of the case.

See Eastern District of Michigan Local Rule 7.1(h)(3). A motion for reconsideration does not

afford a movant an opportunity to present the same issues that have been already ruled on by the

court, either expressly or by reasonable implication. Nor does a motion for reconsideration

afford the movant an opportunity to make new arguments that could have been, but were not,

raised before the Court issued its ruling.

       Unless the Court orders otherwise, no response to a motion for reconsideration is

permitted and no hearing is held. Eastern District of Michigan Local Rule 7.1(h)(3). This Court

concludes that, with respect to Defendant’s Motion for Reconsideration, neither a response brief


                                                2
Case 2:19-cv-11280-SFC-EAS ECF No. 24, PageID.551 Filed 12/08/20 Page 3 of 3




nor a hearing is necessary.

       Local Rule 7.1(h)(1) provides that “A motion for rehearing or reconsideration must be

filed within 14 days after entry of the judgment or order.” This Court issued the challenged

Opinion and Order on September 28, 2020. Thus, to the extent that Defendant seeks

reconsideration of this Court’s rulings in that Opinion and Order, the motion for reconsideration

is untimely. Moreover, the Court concludes that Defendant has not met the standard for a

motion for reconsideration in any event.

       While Defendant’s motion is plainly titled a “Motion for Reconsideration,” the Court

notes that the body of the motion references Fed. R. Civ. P. 59(e), which governs motions to

alter or amend a judgment.

       “A district court may grant a Rule 59(e) motion to alter or amend judgment only if there

is ‘(1) a clear error of law; (2) newly discovered evidence; (3) an intervening change in

controlling law; or (4) a need to prevent manifest injustice.’” Henderson v. Walled Lake Consol.

Schs., 469 F.3d 479, 496 (6th Cir. 2006) (quoting Intera Corp. v. Henderson, 428 F.3d 605, 620

(6th Cir. 2005)). “This standard is not inconsistent with the ‘palpable defect” standard” applied

to motions for reconsideration. Henderson, 469 F.3d at 496. The Court concludes that

Defendant has not met that standard.

       Accordingly, the Court ORDERS that Defendant’s motion is DENIED.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: December 8, 2020


                                                 3
